Exhibit 10.8


AMENDED AND RESTATED QUEST DIAGNOSTICS INCORPORATED
EXECUTIVE OFFICER SEVERANCE PLAN
1.Purpose. The purpose of the Quest Diagnostics Incorporated Executive Officer
Severance Plan (together with the attached schedules, appendices and exhibits,
the “Plan”) is to secure the continued services of the executive officers of the
Company and provide these executives with certain termination benefits in the
event of a Qualifying Termination (as defined in Section 2) and to ensure their
continued dedication to their duties in the event of any threat or occurrence of
a Change in Control of the Company (as defined in Section 2).


2.Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:


(a)“Annual Performance Bonus” means the annual cash bonus awarded under the
Company's applicable incentive plans, as in effect from time to time (as of the
date of adoption of this Plan the “Bonus” within the meaning of Section 5(a) of
the Company's Senior Management Incentive Plan, effective as of May 13, 2003 and
under the Company's Management Incentive Plan such plans referred to herein as
the “Company Incentive Plan”).


(b)“Base Salary” means the Participant's annual rate of base salary as in effect
on the Date of Termination, provided, however, that Base Salary for the
Termination Period shall mean the Participant's highest annual rate of base
salary during the twelve-month period immediately prior to the Participant's
Date of Termination.


(c)“Board” means the Board of Directors of the Company and, after a Change in
Control, the “board of directors” of the surviving corporation. References
herein to the Board include any committee or person to whom the Board has
designated its authority.


(d)“Bonus Amount” means the Participant's target Annual Performance Bonus for
the fiscal year in which the Participant's Date of Termination occurs, provided,
however, that if the Participant's Qualifying Termination is on account of Good
Reason pursuant to a reduction in a Participant's compensation or compensation
opportunity under Section 2(k)(ii), “Bonus Amount” shall be the Participant's
target Annual Performance Bonus for the prior fiscal year if higher.


“Cause” means (i) the willful and continued failure of the Participant to
perform substantially his duties with the Company (other than any such failure
resulting from the Participant's incapacity due to physical or mental illness or
any such failure subsequent to the Participant being delivered a notice of
termination without Cause by the Company or delivering a notice of termination
for Good Reason to the Company) after a written demand for substantial
performance is delivered to the Participant by or on behalf of the Board which
specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his duties, (ii) the willful
engaging by the Participant in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company



--------------------------------------------------------------------------------


Exhibit 10.8


or its affiliates, (iii) the engaging by the Participant in conduct or
misconduct that materially harms the reputation or financial position of the
Company, (iv) the Participant (x) obstructs or impedes, (y) endeavors to
influence, obstruct or impede or (z) fails to materially cooperate with, an
Investigation, (v) the commission of a felony by the Participant or (vi) the
Participant is found liable in any Securities and Exchange Commission or other
civil or criminal securities law action.


For purposes of this paragraph (e), no act or failure to act by the Participant
shall be considered “willful” unless done or omitted to be done by the
Participant in bad faith and without reasonable belief that the Participant's
action or omission was in the best interests of the Company or its affiliates.
Any act, or failure to act, in accordance with authority duly given by the
Board, based upon the advice of counsel for the Company (including counsel
employed by the Company) shall be conclusively presumed to be done, or omitted
to be done, by the Participant in good faith and in the best interests of the
Company.
A Participant who is designated on Schedule A (and, after a Change in Control, a
Participant who is designated on Schedule B) shall not be considered to have
been terminated for Cause unless and until the Company has delivered to the
Participant a copy of a resolution duly adopted by three-quarters (3/4) of the
entire Board (excluding the Participant from both the numerator and denominator
if the Participant is a Board member) at a meeting of the Board called and held
for such purpose (after reasonable notice to the Participant and an opportunity
for the Participant, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board an event set forth in
clauses (i), (ii), (iii), (iv), (v), or (vi) has occurred and specifying the
particulars thereof in detail.
Anything herein to the contrary notwithstanding, if, following a termination of
the Participant's employment by the Company for Cause based upon the conviction
of the Participant for a felony, such conviction is overturned in a final
determination on appeal, the Participant shall be entitled to the payments and
the economic equivalent of the benefits the Participant would have received if
his employment had been terminated by the Company without Cause.
(a)“Change in Control” means the occurrence of any one of the following events:


(i)any person is or becomes a “beneficial owner” (as defined in Rule 13d 3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 40% of the total voting power of the Company's then
outstanding securities generally eligible to vote for the election of directors
(the “Company Voting Securities”), provided, however, that any of the following
acquisitions shall not be deemed to be a Change in Control: (1) by the Company
or any subsidiary or affiliate, (2) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary or affiliate,
(3) by any underwriter temporarily holding securities pursuant to an offering of
such securities, or (4) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (ii));




2

--------------------------------------------------------------------------------

Exhibit 10.8


(ii)the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries or affiliates that requires the approval of the Company's
stockholders whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination:


(A)more than 50% of the total voting power of (x) the corporation resulting from
such Business Combination (the “Surviving Corporation”), or (y) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 95% of the voting securities eligible to elect directors of the
Surviving Corporation (the “Parent Corporation”), is represented by Company
Voting Securities that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination,


(B)no person (other than any employee benefit plan (or any related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of securities of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) representing 40% of the total voting power of the securities then
outstanding generally eligible to vote for the election of directors of the
Parent Corporation (or the Surviving Corporation), and


(C)at least a majority of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board's approval of the execution of the initial agreement
providing for such Business Combination;


(Any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”);
(iii)individuals who, on the effective date of this Plan, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the effective date of this Plan, whose election or nomination for election
was approved by a vote of at least a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened


3

--------------------------------------------------------------------------------

Exhibit 10.8


solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director; or


(iv)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company's assets to an entity that is not an affiliate of the Company
(other than pursuant to a Non-Qualifying Transaction).


Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 40% of Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by the Company
such person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.
(b)“Company” means Quest Diagnostics Incorporated, a Delaware corporation.


(c)“Date of Termination” means (i) the effective date on which the Participant's
employment by the Company terminates as specified in a prior written notice by
the Company or the Participant, as the case may be, to the other, delivered
pursuant to Section 12 or (ii) if the Participant's employment by the Company
terminates by reason of death, the date of death of the Participant.


(d)“Disability” shall have the same meaning ascribed to that term in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.


(e)“Equity Incentive Compensation” means all equity-based compensation
(including stock options, stock appreciation rights, restricted stock and
performance shares) awarded under the Company's incentive plan(s), as in effect
from time to time (as of the date of adoption of this Plan the Amended and
Restated Employee Long-Term Incentive Plan).


(f)“Good Reason” means the occurrence of one or more of the following
circumstances, without the Participant's express written consent, and which
circumstance(s) are not remedied by the Company within thirty (30) days of
receipt of a written notice from the Participant describing in reasonable detail
the Good Reason event that has occurred (which notice must be provided within
ninety (90) days of the Participant's obtaining knowledge of the event):


(i)(A) any material change in the duties, responsibilities or status (including
reporting responsibilities) of the Participant that is inconsistent in any
material and adverse respect with the Participant's position(s), duties,
responsibilities or authority with the Company immediately prior to such Change
in Control


4

--------------------------------------------------------------------------------

Exhibit 10.8


(including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties, responsibilities (other than reporting
responsibilities) or status that is solely and directly a result of the Company
no longer being a publicly traded entity and does not involve any other event
set forth in this Section 2(k) or (B) a material and adverse change in the
Participant's titles or offices (including, if applicable, membership on the
Board) with the Company as in effect immediately prior to such Change in
Control;


(ii)a material reduction by the Company in the Participant's aggregate rate of
annual base salary, Annual Performance Bonus opportunity and Equity Incentive
Compensation target opportunity (including any material and adverse change in
the formula for such targets) as in effect immediately prior to such Change in
Control;


(iii)the Company's requiring the Participant to be based at any office or
location more than fifty (50) miles from the office where the Participant is
located at the time of the Change in Control and as a result causing the
Participant's commute from his residence at the time of the Change in Control to
the new location to increase by more than fifty (50) miles;


(iv)the failure of the Company to continue in effect any employee benefit plan,
compensation plan, welfare benefit plan or fringe benefit plan in which the
Participant is participating immediately prior to such Change in Control or the
taking of any action by the Company, in each case which would materially
adversely affect the Participant, unless the Participant is permitted to
participate in other plans providing the Participant with materially equivalent
benefits in the aggregate (at materially equivalent or lower cost with respect
to welfare benefit plans); or


(v)the failure of the Company to obtain the assumption of the Company's
obligations hereunder from any successor as contemplated in Section 11(b).


Notwithstanding the foregoing, an isolated, insubstantial and inadvertent action
taken in good faith and which is remedied by the Company within thirty (30) days
after receipt of notice thereof given by the Participant shall not constitute
Good Reason. The Participant's right to terminate employment for Good Reason
shall not be affected by the Participant's incapacities due to mental or
physical illness and the Participant's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason. The Participant may terminate his employment for a
“Good Reason” event that is not reasonably remedied by the Company provided that
the Participant shall have delivered a notice of termination within ninety (90)
days after delivery of the notice describing the Good Reason event giving rise
to such termination.
(g)“Investigation” means an investigation authorized by the Board, a
self-regulatory organization empowered with self-regulatory responsibilities
under federal or state laws or a governmental department or agency.


(h)“Participant” means an executive officer of the Company selected, from time
to time, by the Board for participation in this Plan and who is designated on
Schedule A or B at the


5

--------------------------------------------------------------------------------

Exhibit 10.8


applicable time but only if such executive has completed at least one year of
continuous employment with the Company and its Subsidiaries at the applicable
time (unless such one year employment requirement has been waived in writing by
the Board).


(i)“Potential Change in Control” means the execution or entering into of any
agreement by the Company the consummation of which can be expected to be a
Change in Control.


(j)“Qualifying Termination” means a termination of the Participant's employment
with the Company that occurs on or after January 1, 2008 (i) prior to a Change
in Control, by the Company other than for Cause and (ii) after a Change in
Control, by the Company other than for Cause or by the Participant for Good
Reason. Termination of the Participant's employment on account of death,
Disability or Retirement shall not be treated as a Qualifying Termination.
Notwithstanding the preceding sentence, the death of the Participant after
notice of termination for Good Reason or without Cause has been validly provided
shall be deemed to be a Qualifying Termination.


(k)“Retirement” means the Participant's voluntary termination of employment on
or after he or she attains age 60 with five (5) years of service.


(l)“Subsidiary” means any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
members of any similar governing body) or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets or
liquidation or dissolution.


(m)“Termination Period” means the period of time beginning with a Change in
Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Plan to the contrary, if (i) the Participant's
employment is terminated prior to a Change in Control for reasons that would
have constituted a Qualifying Termination if they had occurred following a
Change in Control; (ii) the Participant reasonably demonstrates that such
termination (or Good Reason event) was at the request of a third party who had
indicated an intention or taken steps reasonably calculated to effect a Change
in Control; and (iii) a Change in Control involving such third party (or a party
competing with such third party to effectuate a Change in Control) does occur
within six (6) months from the date of such termination, then for purposes of
this Plan, the date immediately prior to the date of such termination of
employment or event constituting Good Reason shall be treated as a Change in
Control. For purposes of determining the timing of payments and benefits to the
Participant under Section 5, the date of the actual Change in Control shall be
treated as the Participant's Date of Termination under Section 2(h), and for
purposes of determining the amount of payments and benefits owed to the
Participant under Section 5, the date the Participant's employment is actually
terminated shall be treated as the Participant's Date of Termination under
Section 2(h).


1.Eligibility. (a)  The Board shall determine in its sole discretion which
executives of the Company shall be Participants in this Plan and whether a
Participant shall be designated on Schedule A or B.




6

--------------------------------------------------------------------------------

Exhibit 10.8


(b)    The Board may, in its sole discretion, remove any executive from
Schedule A and add such executive to Schedule B but may not remove any executive
from participation in this Plan entirely; provided, that a Participant who is
designated on Schedule A as of immediately prior to a Change in Control may not
be removed from such Schedule without his or her prior written consent within
the two year period following a Change in Control.


(c)    The Board may delegate its authority to determine which senior executives
of the Company shall be Participants in this Plan, to designate the Participants
on Schedule A or B and to remove a Participant from Schedule A to the
Compensation Committee (or any successor committee) of the Board.


2.Payments Upon Termination of Employment Prior to a Change in Control. If the
employment of the Participant is terminated pursuant to a Qualifying
Termination, then, subject to the Participant's execution of a Separation
Agreement and Release in the form attached to this Plan as Exhibit A (the
“Separation Agreement and Release”) which shall be provided to the Participant
no later than two (2) days after the Date of Termination and must be executed by
the Participant, become effective and not be revoked by the Participant by the
fifty-fifth (55th) day following the Date of Termination, the Company shall
provide to the Participant:


(a)A cash payment equal to the Participant's Base Salary multiplied by either
(i) 2.00 for a Participant designated on Schedule A or (ii) 1.00 for a
Participant designated on Schedule B;


(b)A cash payment equal to the Bonus Amount times (i) 2.00 for a Participant
designated on Schedule A or (ii) 1.00 for a Participant designated on
Schedule B;


(c)For eighteen (18) months for a Participant designated on Schedule A or
(ii) twelve (12) months for a Participant designated on Schedule B, following
the Date of Termination, group medical and life insurance coverage to the
Participant (and his eligible dependents), under the terms prevailing at the
time immediately preceding the Date of Termination; the Company shall continue
to provide such coverage on the same terms as provided by the Company to
similarly situated executives; provided, that the Company shall cease to provide
such coverage if the Participant obtains alternate employment and is eligible
for substantially comparable group medical or life insurance coverage with such
employer; provided further, that the Participant shall notify the Company within
10 days of securing such alternate employment; provided further, that in the
event of the disability of the Participant, group medical coverage shall
continue for a longer period consistent with the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) and, provided, further, to the extent that
any plan does not permit continuation of the Participant's or his eligible
dependents' participation throughout such period, the Company shall pay the
Participant an amount, on an after-tax basis, equal to the Company's cost of
providing such benefits;




7

--------------------------------------------------------------------------------

Exhibit 10.8


(d)For one (1) year following the Date of Termination, the Participant will be
entitled to receive executive outplacement assistance from Lee Hecht Harrison or
an equivalent career placement firm at the Company's expense and in accordance
with the Company's policies for similarly situated executives; and


(e)A cash payment equal to any matching contributions made by the Company on
behalf of the Participant to the Company's 401(k) plan and the Company's
Supplemental Deferred Compensation Plan during the year preceding the Date of
Termination.


The cash payments specified in paragraphs (a), (b), (c) and (e) of this
Section 4 shall be paid no later than the sixtieth (60th) day (or the next
following business day if the sixtieth day is not a business day) following the
Date of Termination, but may be made earlier provided that the Separation
Agreement has been executed by the Participant and the revocation period
thereunder has lapsed. Each such cash payment shall be deemed to be a separate
payment for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).
3.Payments Upon Termination of Employment After a Change in Control. If during
the Termination Period the employment of the Participant is terminated pursuant
to a Qualifying Termination, then, subject to the Participant's execution of a
Separation Agreement and Release which shall be provided to the Participant no
later than two (2) days after the Date of Termination and must be executed by
the Participant, become effective and not be revoked by the Participant by the
fifty-fifth (55th) day following the Date of Termination, the Company shall
provide to the Participant:


(a)A cash payment equal to the result of multiplying the sum of the
Participant's Base Salary plus the Participant's Bonus Amount by (i) either 3.00
for a Participant designated on Schedule A or (ii) 2.00 for a Participant
designated on Schedule B; and


(b)A cash payment equal to the Participant's target Annual Performance Bonus for
the fiscal year in which the Participant's Date of Termination occurs,
multiplied by a fraction the numerator of which shall be the number of days the
Participant was employed by the Company during the fiscal year in which the Date
of Termination occurred and the denominator of which is 365;


(c)The benefits and payments specified in paragraphs (c), (d) and (e) of
Section 4.


(d)The provisions of Appendix A shall apply if a Participant listed on Schedule
A or Schedule B is subject to the Excise Tax, as defined in Appendix A.


The cash payments specified in paragraphs (a), (b) and (c) of this Section 5
shall be paid no later than the sixtieth (60th) day (or the next following
business day if the sixtieth day is not a business day) following the Date of
Termination, but may be made earlier provided that the Separation Agreement has
been executed by the Participant and the revocation period thereunder has
lapsed. Each such cash payment shall be deemed to be a separate payment for
purposes of Section 409A of the Code.


8

--------------------------------------------------------------------------------

Exhibit 10.8


4.Key Employees. It is the intent of the Company that no payments or benefits
provided under this Plan shall be considered “non-qualified deferred
compensation” within the meaning of Section 409A of the Code and the Plan shall
be interpreted accordingly. If and to the extent that any payment or benefit is
determined by the Company (a) to constitute “non-qualified deferred
compensation” subject to Section 409A of the Code, (b) such payment or benefit
is provided to a Participant who is a “specified employee” (within the meaning
of Section 409A of the Code and as determined pursuant to procedures established
by the Company) and (c) such payment or benefit must be delayed for six months
from the Participant's Date of Termination (or an earlier date) in order to
comply with Section 409A(a)(2)(B)(i) of the Code and not cause the Participant
to incur any additional tax under Section 409A of the Code, then the Company
will delay making any such payment or providing such benefit until the
expiration of such six month period. The Company shall set aside those payments
that would have been made but for payment delay required by the preceding
sentence in a trust that is in compliance with Rev. Proc. 92‑64 which may, but
need not be, the trust established under the Company's Supplemental Deferred
Compensation Plan; provided, however, that no payment will be made to the Rabbi
Trust if it would be contrary to law or cause the Participant to incur
additional tax under Section 409A.


5.Participant's Obligations. The Participant agrees that:


(a)Without the consent of the Company, the Participant will not terminate
employment with the Company without giving 30 days prior notice to the Company,
and during such 30 day period the Participant will assist the Company, as and to
the extent reasonably requested by the Company, to effect an orderly transition
of the Participant's duties and responsibilities with the Company.


(b)In the event that the Participant has received any benefits from the Company
under Section 4 of this Agreement, then, during the period of 36 months
following the Date of Termination, the Participant, upon request by the Company:


(i)Will consult with one or more of the executive officers concerning the
business and affairs of the Company for not to exceed four hours in any month at
times and places selected by the Participant as being convenient to him or her,
all without compensation other than what is provided for in Section 4 of this
Agreement; and


(ii)Will testify as a witness on behalf of the Company in any legal proceedings
involving the Company which arise out of events or circumstances that occurred
or existed prior to the Date of Termination (except for any such proceedings
relating to this Plan), without compensation other than what is provided for in
Section 4 of this Agreement; provided, that all out-of-pocket expenses incurred
by the Participant in connection with serving as a witness shall be paid by the
Company.


The Participant shall not be required to perform the Participant's obligations
under this Section 7 if and so long as the Company is in default with respect to
performance of any of its obligations under this Agreement.


9

--------------------------------------------------------------------------------

Exhibit 10.8


6.Withholding Taxes. The Company may withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.


7.Reimbursement of Expenses. Following a Change in Control, if any contest or
dispute shall arise under this Plan involving termination of a Participant's
employment with the Company or involving the failure or refusal of the Company
to perform fully in accordance with the terms hereof, the Company shall
reimburse the Participant on a current basis for all reasonable legal fees and
related expenses, if any, incurred by the Participant in connection with such
contest or dispute (regardless of the result thereof), together with interest in
an amount equal to the prime rate as reported in The Wall Street Journal, but in
no event higher than the maximum legal rate permissible under applicable law,
such interest to accrue thirty (30) days from the date the Company receives the
Participant's statement for such fees and expenses through the date of payment
thereof, regardless of whether or not the Participant's claim is upheld by a
court of competent jurisdiction or an arbitration panel; provided, however, that
the Participant shall be required to repay immediately any such amounts to the
Company to the extent that a court or an arbitration panel issues a final and
non-appealable order setting forth the determination that the position taken by
the Participant was frivolous or advanced by the Participant in bad faith.


8.No Guarantee of Employment. Nothing in this Plan shall be deemed to entitle
the Participant to continued employment with the Company or its Subsidiaries.


9.Successors; Binding Agreement. (a)  This Plan shall not be terminated by any
Business Combination. In the event of any Business Combination, the provisions
of this Plan shall be binding upon the Surviving Corporation, and such Surviving
Corporation shall be treated as the Company hereunder.


(b)    The Company agrees that in connection with any Business Combination, it
will cause any successor entity to the Company unconditionally to assume all of
the obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such Business Combination that
constitutes a Change in Control, shall be a breach of this Plan and shall
constitute Good Reason hereunder and shall entitle the Participant to
compensation and other benefits from the Company in the same amount and on the
same terms as the Participant would be entitled hereunder if the Participant's
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by a
Participant.


(c)    The benefits provided under this Plan shall inure to the benefit of and
be enforceable by the Participant's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Participant shall die while any amounts would be payable to the
Participant hereunder had the Participant continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant's
estate.




10

--------------------------------------------------------------------------------

Exhibit 10.8


10.Notice. (a)  For purposes of this Plan, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows:


If to the Participant: the address listed as the Participant's address in the
Company's personnel files.
If to the Company:


Quest Diagnostics Incorporated
1290 Wall Street West
Lyndhurst, NJ 07071
Attention: General Counsel


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(b)    A written notice of the Participant's Date of Termination by the Company
or the Participant, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Plan relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant's employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be not less than fifteen (15) nor more than sixty (60) days after the
giving of such notice; provided, however, that the Company may in its sole
discretion accelerate such date to an earlier date or, alternatively, place the
Participant on paid leave during such period. The failure by the Participant or
the Company to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Company hereunder or preclude the Participant or the
Company from asserting such fact or circumstance in enforcing the Participant's
or the Company's rights hereunder.


11.Full Settlement; Resolution of Disputes and Costs. (a)  The Company's
obligation to make any payments provided for in this Plan and otherwise to
perform its obligations hereunder shall be in lieu and in full settlement of all
other severance payments to the Participant under any other severance or
employment agreement between the Participant and the Company, and any severance
plan of the Company. In no event shall the Participant be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan and, except
as provided in the Separation Agreement and Release, such amounts shall not be
reduced whether or not the Participant obtains other employment.


(b)    Any dispute or controversy arising under or in connection with this Plan
shall be settled exclusively by arbitration in New Jersey by three arbitrators
in accordance with the commercial arbitration rules of the American Arbitration
Association (“AAA”) then in effect. One arbitrator shall be selected by the
Company, the other by the Participant and the third jointly by these arbitrators
(or if they are unable to agree within thirty (30) days of the commencement of
arbitration the third arbitrator will be appointed by the AAA). Judgment may be
entered on the arbitrators'


11

--------------------------------------------------------------------------------

Exhibit 10.8


award in any court having jurisdiction. In the event of any such dispute or
controversy arising during a Termination Period, the Company shall bear all
costs and expenses arising in connection with any arbitration proceeding on the
same terms as set forth in Section 9 of this Plan.


12.Employment with Subsidiaries. Employment with the Company for purposes of
this Plan shall include employment with any Subsidiary.


13.Survival. The respective obligations and benefits afforded to the Company and
the Participant as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Plan) 5, 6, 8(c) and 10 shall survive the termination of this
Plan.


14.GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD TO THE PRINCIPLE OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS PLAN SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS PLAN, WHICH OTHER PROVISIONS SHALL
REMAIN IN FULL FORCE AND EFFECT.


15.Amendment and Termination. The Board may amend or terminate the Plan at any
time; provided, however, that (i) Sections 3(b), 4(a) and 4(b) may not be
amended in a manner which is materially adverse to any Participant then listed
on Schedule A or B without such Participant's written consent, (ii) during the
period commencing on a Change in Control and ending on the second anniversary of
the Change in Control, the Plan (including, for the avoidance of doubt, any
Schedules, Appendices and Exhibits) may not be amended or terminated by the
Board in any manner which is materially adverse to any Participant then listed
on Schedule A or B without such Participant's written consent and (iii) any
termination or amendments to the Plan (including, for the avoidance of doubt,
any Schedules, Appendices and Exhibits) that are materially adverse to the
interests of any Participant then listed on Schedule A or B, and that occur
during the period of time beginning on a date three (3) months prior to a
Potential Change in Control and ending on the termination of the agreement that
constituted the Potential Change in Control, shall be void unless consented to
in writing by the affected Participant.


16.Interpretation and Administration. The Plan shall be administered by the
Board. The Board may delegate any of its powers under the Plan to the
Compensation Committee of the Board (or any successor committee). With respect
to those Participants who are not subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Committee may
delegate any of its powers under the Plan to the Chief Executive Officer of the
Company. The Board, the Compensation Committee (or any successor committee) and
the Chief Executive Officer (to the extent of the powers delegated to him) shall
have the authority in its sole and absolute discretion to: (i) exercise all of
the powers granted to it under this Plan; (ii) construe, interpret and implement
this Plan; (iii) prescribe, amend and rescind rules and regulations relating to
this Plan, including rules and regulations governing its own operations;
(iv) make all determinations necessary or advisable in administering this Plan;
(v) correct any defect, supply any omission and


12

--------------------------------------------------------------------------------

Exhibit 10.8


reconcile any inconsistency in this Plan; and (vi) amend this Plan to reflect
changes in or interpretations of applicable law, rules or regulations. The
determination of the Board on all matters relating to the Plan and any amounts
payable thereunder shall be final, binding and conclusive on all parties;
provided, however, that following a Change in Control, notwithstanding anything
in this Plan to the contrary, any court, tribunal or arbitration panel that
adjudicates any dispute, controversy or claim arising between a Participant and
the Company, or any of their delegates or successors, in respect of a
Participant's Qualifying Termination, will apply a de novo standard of review to
any determinations made by such person and such de novo standard shall apply
notwithstanding the grant of full discretion hereunder to any such person or
characterization of any such decision by such person as final, binding or
conclusive on any party.


17.Claims and Appeals. Participants may submit claims for benefits by giving
notice to the Company pursuant to Section 12 of this Plan. If a Participant
believes that he or she has not received coverage or benefits to which he or she
is entitled under the Plan, the Participant may notify the Board in writing of a
claim for coverage or benefits. If the claim for coverage or benefits is denied
in whole or in part, the Board shall notify the applicant in writing of such
denial within thirty (30) days (which may be extended to sixty (60) days under
special circumstances), with such notice setting forth: (i) the specific reasons
for the denial; (ii) the Plan provisions upon which the denial is based;
(iii) any additional material or information necessary for the applicant to
perfect his or her claim; and (iv) the procedures for requesting a review of the
denial. Upon a denial of a claim by the Board, the Participant may: (i) request
a review of the denial by the Board or, where review authority has been so
delegated, by such other person or entity as may be designated by the Board for
this purpose; (ii) review any Policy documents relevant to his or her claim; and
(iii) submit issues and comments to the Board or its delegate that are relevant
to the review. Any request for review must be made in writing and received by
the Board or its delegate within sixty (60) days of the date the applicant
received notice of the initial denial, unless special circumstances require an
extension of time for processing. The Board or its delegate will make a written
ruling on the applicant's request for review setting forth the reasons for the
decision and the Plan provisions upon which the denial, if appropriate, is
based. This written ruling shall be made within thirty (30) days of the date the
Board or its delegate receives the applicant's request for review unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered as soon as possible, but not later than sixty (60)
days after receipt of the request for review. All extensions of time permitted
by this Section 16 will be permitted at the sole discretion of the Board or its
delegate. If the Board does not provide the Participant with written notice of
the denial of his or her appeal, the Participant's claim shall be deemed denied.


18.Type of Policy. This Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104‑24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees.




13

--------------------------------------------------------------------------------

Exhibit 10.8


19.No Duplication of Benefits. Except as otherwise expressly provided pursuant
to this Plan, this Plan shall be construed and administered in a manner which
avoids duplication of compensation and benefits which may be provided under any
other plan, program, policy, or other arrangement. In the event a Participant is
covered by any other plan, program, policy, individually negotiated agreement or
other arrangement, in effect as of his or her Date of Termination, that may
duplicate the payments provided in Sections 4 or 5, as applicable, the Company
is specifically empowered to reduce or eliminate the duplicative benefits
provided for under the Plan. In taking such action, the Company will be guided
by the principles that (1) such a Participant will otherwise be treated, for the
purpose of the Sections specified above, no more or no less favorably than are
other Participants who are not covered by such other plan, program, policy,
individually negotiated agreement or other arrangement and (2) the provisions of
such other plan, program, policy, individually negotiated agreement or other
arrangement (including, but not limited to, a special individual pension, a
special deferral account and/or a special equity based grant) which are not
duplicative of the payments provided in Sections 4 or 5, as applicable, will not
be considered in determining elimination and/or reductions in Plan benefits.


20.Nonassignability. Benefits under the Plan may not be assigned by the
Participant. The terms and conditions of the Plan shall be binding on the
successors and assigns of the Company.


21.Effective Date. The Plan, as amended and restated, shall be effective as of
May 10, 2012.


14

--------------------------------------------------------------------------------

Exhibit 10.8


Schedule A
Stephen H. Rusckowski
Chairman, President and Chief Executive Officer

Michael E. Prevoznik
Senior Vice President and General Counsel













15

--------------------------------------------------------------------------------

Exhibit 10.8


Schedule B
James E. Davis        Executive Vice President, General Diagnostics
Jon R. Cohen, M.D.        Senior Vice President, Chief Medical Officer
Everett Cunningham        Senior Vice President, Commercial
Catherine T. Doherty         Senior Vice President, Clinical Franchises
Mark J. Guinan        Senior Vice President and Chief Financial Officer
Carrie Eglinton Manner    Senior Vice President, Advanced Diagnostics




16

--------------------------------------------------------------------------------


Exhibit 10.8


Appendix A
Cutback to 280G Safe Harbor Cap in Certain Circumstances -
Schedule A and Schedule B Participants
(a) Anything in this Plan to the contrary notwithstanding, in the event it shall
be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of the
Participant (whether pursuant to the terms of this Plan or otherwise) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (such excise tax, the
“Excise Tax”), and (ii) the reduction of the amounts payable to the Participant
under this Plan to the maximum amount that could be paid to the Participant
without giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide the
Participant with a greater after-tax amount than if such amounts were not
reduced, then the amounts payable to the Participant under this Plan shall be
reduced (but not below zero) to the Safe Harbor Cap. The reduction of the
Payments, if applicable, shall be made by reducing the payments and benefits
under the following sections of this Plan in the following order: (i) Section
5(a), (ii) Section 5(b) and (iii) Section 5(c) (in the order set forth in such
Section 5(c)). For purposes of reducing the Payments to the Safe Harbor Cap,
only amounts payable under this Plan (and no other Payments) shall be reduced.
If the reduction of the amounts payable hereunder would not result in a greater
after tax result to the Participant, no amounts payable under this Plan shall be
reduced pursuant to this provision.
(b) All determinations required to be made under this Appendix A shall be made
by a public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Participant
within fifteen (15) business days of the receipt of notice from the Company or
the Participant that there has been a Payment, or such earlier time as is
requested by the Company (collectively, the “Determination”). For the avoidance
of doubt, the Accounting Firm may use the Option Redetermination Amount (as
defined in paragraph (c), below) in determining the reduction of the Payments to
the Safe Harbor Cap. Notwithstanding the foregoing, in the event (i) the Board
shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the person(s) effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company, and the Company shall enter into any agreement reasonably
requested by the Accounting Firm in connection with the performance of the
services hereunder. If the Accounting Firm determines that no Excise Tax is
payable by a Participant, it shall furnish the Participant with a written
opinion to such effect, and to the effect that


App. A-1

--------------------------------------------------------------------------------

Exhibit 10.8


failure to report the Excise Tax, if any, on the Participant's applicable
federal income tax return will not result in the imposition of a negligence or
similar penalty. In the event the Accounting Firm determines that the Payments
shall be reduced to the Safe Harbor Cap, it shall furnish the Participant with a
written opinion to such effect. The Determination by the Accounting Firm shall
be binding upon the Company and the Participant.
(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Payments will have
been made to, or provided for the benefit of, a Participant by the Company,
which are in excess of the limitations provided in Paragraph (a) (hereinafter
referred to as an “Overpayment”), such Overpayment shall be deemed for all
purposes to be a loan to the Participant made on the date the Participant
received the Overpayment and the Participant shall repay the Overpayment to the
Company on demand, together with interest on the Overpayment at the applicable
federal rate (as defined in Section 1274(d) of the Code) from the date of the
Participant's receipt of such Overpayment until the date of such repayment. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the Determination, it is possible that Payments which will not have been
made by the Company should have been made to a Participant (an “Underpayment”),
consistent with the calculations required to be made under this Appendix A. In
the event that it is determined (i) by the Accounting Firm, the Company (which
shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS or (ii)
pursuant to a determination by a court, that an Underpayment has occurred, the
Company shall pay an amount equal to such Underpayment to the Participant within
ten (10) days of such determination together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Participant until the date of payment. The Participant shall cooperate, to the
extent his or her expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the IRS
in connection with the Excise Tax. Notwithstanding the foregoing, in the event
that amounts payable under this Plan were reduced pursuant to Paragraph (a) and
the value of stock options is subsequently redetermined by the Accounting Firm
within the context of Treasury Regulation §1.280G-1 Q/A 33 that reduces the
value of the Payments attributable to such options (the “Option Redetermination
Amount”), the Company shall pay to the Participant (on the first business day of
the calendar year following the year the Option Redetermination is made) any
cash payments payable under this Plan that were not previously paid solely as a
result of Paragraph (a) up to the Safe Harbor Cap, plus interest from the date
such amount would have been paid to the participant until the date of payment at
the 3 month Treasury Bill rate.




App. A-2

--------------------------------------------------------------------------------


Exhibit 10.8


Exhibit A
FORM OF SEPARATION AGREEMENT AND RELEASE
(HEREIN “AGREEMENT”)
Quest Diagnostics Incorporated (the “Company”) and _______________ (“Executive”)
agree as follows:
1.Executive's employment with the Company will terminate effective [Date].


2.Executive agrees to make himself reasonably available to the Company to
respond to requests by the Company for information concerning litigation,
regulatory inquiry or investigation, involving facts or events relating to the
Company that may be within his knowledge. Executive will cooperate fully with
the Company in connection with any and all future litigation or regulatory
proceedings brought by or against the Company to the extent the Company
reasonably deems Executive's cooperation necessary. Executive will be entitled
to reimbursement of reasonable out-of-pocket expenses (not including counsel
fees) incurred in connection with fulfilling his obligations under this
Section 2.


3.In consideration of Executive's undertakings herein, the Company will pay an
amount equal to $____________ in accordance with Section 4 of the Company's
Executive Severance Plan (the “Severance Plan”), less required deductions
(including, but not limited to, federal, state and local tax withholdings) as
separation/severance pay (the “Severance Payment”). The Severance Payment will
be paid in accordance with the Severance Plan. Payment of the Severance Payment
is contingent upon the execution of this Agreement by Executive and Executive's
compliance with all terms and conditions of this Agreement and the Severance
Plan. Executive agrees that if this Agreement does not become effective, the
Company shall not be required to make any further payments to Executive pursuant
to this Agreement or the Severance Plan and shall be entitled to recover all
payments already made by it (including interest thereon).


4.Executive understands and agrees that any amounts that Executive owes the
Company, including any salary or other overpayments related to Executive's
employment with the Company, will be offset and deducted from Executive's final
paycheck from the Company. Executive specifically authorizes the Company to
offset and deduct any such amounts from his final paycheck. Executive agrees and
acknowledges that, to the extent the amount of Executive's final paycheck is not
sufficient to repay the full amount that Executive owes to the Company, if any,
the full remaining amount owed to the Company, if any, will be offset and
deducted from the amount of the Severance Payment. Executive specifically
authorizes the Company to offset and deduct any such amounts from his Severance
Payment.


5.Executive agrees that, after payment of Executive's final paycheck on [Date]
and the Severance Payment, Executive will have received all compensation and
benefits that are due and owing to Executive by the Company, including but not
limited to salary, vacation pay, bonus, commissions and incentive/override
compensation but excluding any benefits or services provided pursuant to
Sections 4(e) and 4(f) of the Severance Plan.




Exh. A-1

--------------------------------------------------------------------------------

Exhibit 10.8


6.Executive represents that he has returned to the Company all property or
information, including, without limitation, all reports, files, memos, plans,
lists, or other records (whether electronically stored or not) belonging to the
Company or its affiliates, including copies, extracts or other documents derived
from such property or information. Executive will immediately forfeit all rights
and benefits under this Agreement and the Severance Plan, including, without
limitation, the right to receive any Severance Payment if Executive, directly or
indirectly, at any time (i) discloses to any third party or entity any trade
secrets or other proprietary or confidential information pertaining to the
Company or any of its affiliates or uses such secrets or information without the
prior written consent of the General Counsel of the Company or (ii) takes any
actions or makes or publishes any statements, written or oral, or instigates,
assists or participates in the making or publication of any such statements
which libel, slander or disparage the Company or any of its past or present
directors, officers or employees. Nothing in this Agreement shall prevent or
prohibit Executive or the Company from responding to an order, subpoena, other
legal process or regulatory inquiry directed to them or from providing
information to or making a filing with a governmental or regulatory body.
Executive agrees that upon learning of any order, subpoena or other legal
process seeking information that would otherwise be prohibited from disclosure
under this Agreement, he will promptly notify the Company, in writing, directed
to the Company's General Counsel. In the event disclosure is so required,
Executive agrees not to oppose any action by the Company to seek or obtain a
protective order or other appropriate remedy.


7.Executive agrees that Executive's Employment and Confidentiality Agreement
(the “Employment and Confidentiality Agreement”) shall continue to be in full
force and effect, including but not limited to all non-competition and
non-solicitation provisions contained therein.


8.Executive hereby represents that he has not filed any action, complaint,
charge, grievance or arbitration against the Company or any of its affiliates in
connection with any matters relating, directly or indirectly, to his employment,
and covenants and agrees not to file any such action, complaint or arbitration
or commence any other judicial or arbitral proceedings against the Company or
any of its affiliates with respect to events occurring prior to the termination
of his employment with the Company or any affiliates thereof.


9.Effective on [Date], the Company will cease all health benefit coverage and
other benefit coverage for Executive.


10.GENERAL RELEASE - Effective as of the Effective Date, and in return for the
consideration set forth above, Executive agrees not to sue or file any action,
claim, or lawsuit against the Company, agrees not to pursue, seek to recover or
recover any alleged damages, seek to obtain or obtain any other form of relief
or remedy with respect to, and cause the dismissal or withdrawal of, any
lawsuit, action, claim, or charge against the Company, and Executive agrees to
waive all claims and release and forever discharge the Company, its officers,
directors, subsidiaries, affiliates, parents, attorneys, shareholders and
employees from any claims, demands, actions, causes of action or liabilities for
compensatory damages or any other relief or remedy, and obligations of any kind
or nature whatsoever, based on any matter, cause or thing, relating in any way,
directly or indirectly, to his employment, from the beginning of time through
the Effective Date of this Agreement, whether known or unknown, fixed or
contingent, liquidated or unliquidated, and whether arising from tort, statute,
or contract, including, but not limited to, any claims arising under or


Exh. A-2

--------------------------------------------------------------------------------

Exhibit 10.8


pursuant to the California Fair Employment and Housing Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1871, the Civil Rights Act of
1991, the Americans with Disabilities Act, the Rehabilitation Act, the Family
and Medical Leave Act of 1993, the Occupational Safety & Health Act, the
Employee Retirement Income Security Act of 1974, the Older Workers Benefit
Protection Act of 1990, the Worker Adjustment and Retraining Notification Act,
the Fair Labor Standards Act, the Age Discrimination in Employment Act of 1967
(“ADEA”), New York State Labor Law, New York State Human Rights Law, New York
Human Rights Law, and any other state, federal, city, county or local statute,
rule, regulation, ordinance or order, or the national or local law of any
foreign country, any claim for future consideration for employment with the
Company, any claims for attorneys' fees and costs and any employment rights or
entitlement law, and any claims for wrongful discharge, intentional infliction
of emotional distress, defamation, libel or slander, payment of wages,
outrageous behavior, breach of contract or any duty allegedly owed to Executive,
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, sexual orientation, or another unlawful criterion or
circumstance, and any other theory of recovery. It is the intention of the
parties to make this release as broad and as general as the law permits.


[Executive acknowledges that he is aware of, has read, has had explained to him
by his attorneys, understands and expressly waives any and all rights he has or
may have under Section 1542 of the California Civil Code, which provides as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him must have materially affected his or her settlement with the
debtor.”]1 
11.Executive acknowledges that he may later discover facts different from or in
addition to those which he knows or believes to be true now, and he agrees that,
in such event, this Agreement shall nevertheless remain effective in all
respects, notwithstanding such different or additional facts or the discovery of
those facts.


12.This Agreement may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Agreement or the Severance Plan.


13.Executive acknowledges that Executive has made an independent investigation
of the facts, and does not rely on any statement or representation of the
Company in entering into this Agreement, other than those set forth herein.


14.Executive agrees that, without limiting the Company's remedies, should he
commence, continue, join in, or in any other manner attempt to assert any claim
released in connection herewith, or otherwise violate in a material fashion any
of the terms of this Agreement, the Company shall not be required to make any
further payments to the Executive pursuant to this Agreement or the Severance
Plan and shall be entitled to recover all payments already made by it (including
interest thereon), in addition to all damages, attorneys' fees and costs the
Company incurs in connection with Executive's breach of this Agreement.
Executive further agrees that the Company


1 Include bracketed language for California employees.


Exh. A-3

--------------------------------------------------------------------------------

Exhibit 10.8


shall be entitled to the repayments and recovery of damages described above
without waiver of or prejudice to the release granted by him in connection with
this Agreement, and that his violation or breach of any provision of this
Agreement shall forever release and discharge the Company from the performance
of its obligations arising from the Agreement.


15.Executive has been advised and acknowledges that he has been given forty-five
(45) days to sign this Agreement, he has seven (7) days following his signing of
this Agreement to revoke and cancel the terms and conditions contained herein,
and the terms and conditions of this Agreement shall not become effective or
enforceable until the revocation period has expired (the “Effective Date”).


16.Executive acknowledges that Executive has been advised hereby to consult
with, and has consulted with, an attorney of his choice prior to signing this
Agreement.


17.Executive acknowledges that Executive has fully read this Agreement.
understands the contents of this Agreement, and agrees to its terms and
conditions of his own free will, knowingly and voluntarily, and without any
duress or coercion.


18.Executive understands that this Agreement includes a final general release,
and that Executive can make no further claims against the Company or the persons
listed in Section 10 of this Agreement relating in any way, directly or
indirectly, to his employment. Executive also understands that this Agreement
precludes Executive from recovering any damages or other relief as a result of
any lawsuit, grievance, charge or claim brought on Executive's behalf against
the Company or the persons listed in Section 10 of this Agreement.


19.Executive acknowledges that Executive is receiving adequate consideration
(that is in addition to what Executive is otherwise entitled to) for signing
this Agreement.


20.This Agreement and the Severance Plan constitute the complete understanding
between Executive and the Company regarding the subject matter hereof and
thereof. No other promises or agreements regarding the subject matter hereof and
thereof will be binding unless signed by Executive and the Company.


21.Executive and the Company agree that all notices or other communications
required or permitted to be given under the terms of this Agreement shall be
given in accordance with Section 9 of the Severance Plan.


22.Executive and the Company agree that any disputes relating to any matters
covered under the terms of this Agreement shall be resolved in accordance with
Section 10 of the Severance Plan.


23.By entering into this Agreement, the Company does not admit and specifically
denies any liability, wrongdoing or violation of any law, statute, regulation or
policy, and it is expressly understood and agreed that this Agreement is being
entered into solely for the purpose of amicably resolving all matters of any
kind whatsoever between Executive and the Company.




Exh. A-4

--------------------------------------------------------------------------------

Exhibit 10.8


24.In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.


25.The respective rights and obligations of the parties hereunder shall survive
any termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations.


26.Unless expressly specified elsewhere in this Agreement, this Agreement shall
be governed by and construed and interpreted in accordance with the laws of the
State of New York without reference to the principles of conflict of law.


27.This Agreement may be executed in one or more counterparts.


Company
 
Executive
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
Date:
 
 
Date:
 





Exh. A-5